DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.
Status of Claims
Claims 1-10 are pending in this application and examined in this Office Action.

Status of Rejections
1.	The rejection of claim1 under 35 USC 112(b) as being indefinite because the “the claims do not provide any steps with regard to viral infection of the murine model” is withdrawn in view of the amendments to the claim.  
2. 	The rejection of claim 9 under 35 USC 112(b) as being indefinite because the limitation "each of the murine" has insufficient antecedent basis is withdrawn in view of the amendments to the claim.
3.	The rejection of claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is  withdrawn in view of the amendments to the claims.

	4.	The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Kuo et al., Gasteroenterology, 134(7): 2111-2121, 2008, as evidenced by Lee et al., Hepatology, 40: 1275-1284, 2004; and WO 2014/196929A1, Chen et al., published December 11, 2014 and Locke et al., Annals of Surgery • Volume 248, Number 3, September 2008 is maintained. The rejection in the Final Office Action is repeated below for reading convenience.

	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., Gasteroenterology, 134(7): 2111-2121, 2008, as evidenced by Lee et al., Hepatology, 40: 1275-1284, 2004; and WO 2014/196929A1, Chen et al., published December 11, 2014 and Locke et al., Annals of Surgery • Volume 248, Number 3, September 2008. This rejection is necessitated by Applicants’ amendment

Regarding claim 1, Kuo teaches that lethal fulminant hepatic failure in nonobese diabetic severe combined immunodeficient mice was induced 

Regarding claim 2, Kuo teaches that the cells were isolated and cultured (p. 2-3. Cells).

Regarding claim 3, Kuo cites Lee et al., regarding the isolation of MSCs from bone marrow. Lee is provided as evidence that the human bone marrow cells are purified, cultured and subcultured. Although Lee does not teach that the cells are cultured in an incubator at 20°C to 40°C, 2% to 10% CO2, the appropriate temperature and percentage of CO2, to culture cells is routine to the ordinary skilled artisan. Therefore, determination of these parameters would be considered routine and within the skills of one of skill in the art of cell culture.

Regarding claim 4, Kuo teaches obtaining NOD-SCID mice and injecting 4 different cell dosing regiments, 1.4 x 106 to 4.2 x 107 cells.

Regarding claim 5, although Kuo only teaches a single administration of carbon tetrachloride, it would have been obvious for one ordinarily skilled in the art to perform routine optimization to determine how much many times carbon tetrachloride would be needed prior to cell transfer. As noted in In reAller, 105 USPQ 233 at 235, “More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Routine optimization is not considered inventive and no evidence has been presented was other than routine, or that the resulting optimization has any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.



Regarding claim 7, Kuo teaches that the mice were administered carbon tetrachloride by gastric administration (gavage). See p. 3, Animal Model.
Regarding claim 8, Kuo teaches transplanting the MSCs intrasplenically and intravenous injection (p. 4, If 1-2).

Kuo does not explicitly teach injecting the liver cell and immune cell dual humanized murine with one or more types of hepatotropic viruses (claim 1, part c)', wherein the step (b) further comprises the following step after the step (b3), (b4) administering the liver-damaging drug in several times (claim 5); wherein the step (c) comprises injecting each of the murine with liver damage with various types of hepatotropic viruses through peripheral intravenous injection, subcutaneous injection, intramuscular injection, or intraperitoneal injection (claim 9).

However, regarding claim 1, part c), Chen provides guidance for infecting humanized mice. In particular, Chen teaches that the HCV were injected by intravenous tail-vein injection (p. 19, lines 13-14). Accordingly, it would be obvious to the skilled artisan to utilize Kuo’s methods and infect their mouse with HCV, as taught by Chen with a reasonable expectation of success.

Regarding claim 9, Chen provides guidance to administration of HBV or HCV in humanized mouse models (p. 7, Tf33; p. 19, Tf78). In particular, Chen teaches methods of characterizing changes in viral quasispecies during HBV or HCV infection by using a mouse humanized mouse model (p. 25, Tf98). Thus, it would be obvious to the skilled artisan to utilize the mouse taught by Kuo to determine the level(s) of infection, and further, to use an infected mouse to screen for various anti-HBV or anti-HCV therapeutics, or to characterize changes in viral quasispecies during HBV or HCV infection.

Neither Kuo nor Chen teach utilizing different strains of test murine (claim 4, b1). However, regarding claim 4, part b1), Locke teaches the development of a chimeric animal model in which humanized animal liver are generated using stem cell transfer. Locke teaches that they used different strains of murine to test stem cell migration (p. 488, col. 2). Thus, regarding the limitation of claim 4, b1), it would be obvious to the skilled artisan to modify Kuo’s teaching and transplant human bone marrow-derived MSCs in different, strains of murine in order to test stem cell migration.



Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., Gasteroenterology, 134(7): 2111-2121, 2008, as evidenced by Lee et al., Hepatology, 40: 1275-1284, 2004; and WO 2014/196929A1, Chen et al., published December 11, 2014 and Locke et al., Annals of Surgery • Volume 248, Number 3, September 2008, as applied to claims 1-9 above, and further in view of Washburn et al., Gastroenterology. 2011 April; 140(4): 1334-1344. This rejection is necessitated by Applicants’ amendment.
Kuo, Chen and Locke are summarized and relied upon as detailed above. They do not explicitly teach (d) measuring viral load at least once within 3-30 days after the murine with liver damage is infected to confirm that a viral hepatitis model is successfully established; after measuring the viral load for once within 3-30 days after the murine with liver damage is infected, measuring the viral load again every 4 weeks thereafter in several times to confirm that the humanized murine model is successfully established (claim 10).

However, Washburn teaches measuring the HCV viral load in the mouse tissue 1-4 months post-infection (pp. 3 4, HCV infection leads to liver infiltration and hepatitis in AFC8-hu HSC/Hep mice and Table 2).

Accordingly, it would have been obvious to the skilled artisan to utilize the techniques of measuring HCV viral load, as taught by Washburn, to confirm that the humanized mouse is successfully established, and further, to continue to measure the viral load to determine the levels of liver infiltration and infection in the humanized mouse model.

Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
	Applicants’ arguments, filed 4/9/2021, have been considered but not found persuasive.
	1.	Applicants argue (page 11, line 11):
	“Kuo et al. specifically states that both mesenchymal stem cell-derived hepatocytes and mesenchymal stem cells transplanted by either intrasplenic or intravenous route. Thus, the step of “transplanting a single type of human stem cells into a murine with liver damage” as recited in amended claim 1 cannot be considered inherent result of Kuo’s method. It should be noted that the teachings of Kuo are contradictory to the disclosure of pending claims, which nowhere suggests transplantation of mesenchymal stem cells along with hepatocytes.”

	In reply, and contrary to applicant’s arguments, it is known in the art that human bone marrow mesenchymal stem cells give rise to cells of both the hematopoietic and hepatic lineages.  Therefore, transplanting a single type of human bone marrow mesenchymal stem cells alone or together with human mesenchymal stem cell derived hepatocytes would have resulted in production of cells of both the hematopoietic and hepatic lineages derived from the human bone marrow mesenchymal stem cells, lacking evidence to the contrary.  It is noted that the ability of mesenchymal stem cells to differentiate into cells of the hematopoietic and hepatic lineages is known in the art.  See, the journal article provided as evidence (copy provided herewith) entitled “Bone Marrow Derived Mesenchymal Stem Cells for Organ Repair,” Li et al, Stem Cells International Volume 2013 Article ID 132642, 2013) Figure 1. 

	2.	Applicants argue that (page 11, bottom paragraph to page 12, top)
 Kuo also fails to disclose isolation of MSc (stem cells) from bone marrow. In the contrary, the method of constructing a dual humanized murine model of chronic viral hepatitis using a single type of human bone marrow-derived mesenchymal stem cells as recited in amended claim 1, requires a first step of obtaining the single type of bone marrow-derived mesenchymal stem cells. Therefore, the Applicant respectfully submits that the teachings of Kuo are substantially different from the claim 1 of the present Application.

And 

The office action further asserts the reference Lee teaches the process of isolation of MSCs from bone marrow. However, as acknowledged by the Examiner even Lee fails to teach or suggest that the cells are cultured in an incubator as stated in claim 3 of the present Application. 

	In reply, and contrary to the argument, Kuo cites Lee et al., regarding the isolation of MSCs from bone marrow. Lee is provided as evidence that the human bone marrow cells are purified, cultured and subcultured. Although Lee does not teach that the cells are cultured in an incubator at 20°C to 40°C, 2% to 10% CO2, the appropriate temperature and percentage of CO2, to culture cells is routine to the ordinary skilled artisan. Therefore, determination of these parameters would be considered routine and within the skills of one of skill in the art of cell culture and the combination of Kuo and Lee renders obvious the step of obtaining the single type of bone marrow derived mesenchymal stem cells.

	3.	Applicants argue (page 12, middle):
Moreover, none of the Kuo and Lee discloses about the step of“(b) transplanting the single type of human bone marrow mesenchymal stem cells into a murine with liver damage; (c) obtaining a liver cell and immune cell dual humanized murine, followed by the step of (d) injecting the murine transplanted with the single type of human bone marrow mesenchymal stem cells with one or more types of hepatotropic viruses as required by the Applicant’s pending claim 1. Therefore, any combination of Kuo and Lee would not arrive at the step of “(e) obtaining a hepatotropic virus infected liver cell and immune cell dual humanized murine thereby constructing the dual humanized murine model of chronic viral hepatitis” as required by the Applicant’s pending claim 1.


	In reply, Chen, not Kuo or Lee, is cited for providing guidance for infecting humanized mice. In particular, Chen teaches that the HCV were injected by intravenous tail-vein injection (p. 19, lines 13-14). Accordingly, it would be obvious to the skilled artisan to utilize Kuo’s methods and infect their mouse with HCV, as taught by Chen with a reasonable expectation of success.

	4.	Applicants argue that (page 12, bottom paragraph to page 13, middle):

Locke fails to teach or suggest about transplanting a single type of human bone marrow mesenchymal stem cells to differentiate into human immune cells and human liver cells in mice at the same time. 

And

Locke fails to explicitly teach or suggest about injecting the murine transplanted with the single type human bone marrow mesenchymal stem cells with various types of hepatotropic viruses (See page 6, paragraph 7 of the office action). Furthermore, Locke fails to teach or suggest about transplanting a single type of the human bone marrow mesenchymal stem cells into a murine with liver damage and further (e) obtaining a hepatotropic virus infected liver cell and immune cell dual humanized murine as required by claim 1 of present Application.

And

Locke fails to disclose all the features of claim 1 and thereby fails to anticipate claim 1.

	In reply, Locke was cited for teaching the development of a chimeric animal model in which humanized animal liver are generated using stem cell transfer. Locke teaches that they used different strains of murine to test stem cell migration (p. 488, col. 2). Thus, regarding the limitation of claim 4, it would be obvious to the skilled artisan to modify Kuo’s teaching and transplant human bone marrow-derived MSCs in different, strains of murine in order to test stem cell migration.  Chen was cited for teaching that the HCV were injected by intravenous tail-vein injection (p. 19, lines 13-14).  Locke was not cited as anticipating claim 1.

	5.	Applicants argue (page 13, third full paragraph) that the combination of Locke and Chen would not arrive at the subject matter of claim which requires, “(d) injecting the dual humanized murine transplanted with the single type of human bone marrow mesenchymal stem cells with one or more types of hepatotropic viruses; and (e) obtaining a hepatotropic virus infected liver cell and immune cell dual humanized murine thereby constructing the dual humanized murine model of chronic viral hepatitis.”
	In reply, Applicants are not arguing the rejection as written.  Chen teaches methods of characterizing changes in viral quasispecies during HBV or HCV 

	6.	Applicants argue (page 14, second full paragraph):
Moreover, Applicant would like to further emphasize that after instant patent application, Applicant’s proposed invention result was published in the aforementioned research paper (HBV infection-induced liver cirrhosis development in dual-humanized mice with human bone mesenchymal stem cell transplantation. Yuan L, et al. Gut. 2019;68(11):2044-2056”). According to the international peer review experts, “so far, no human bone marrow mesenchymal stem cells can differentiate into immune cells.” it can be seen that experts and colleagues were unable to differentiate a single type of stem cells into human hepatocytes and immune cells before our research study. The method of amended claim 1 differentiates human functional hepatocytes and immune cell lineages using a single transplantation of stem cell, which can avoid the problems of improper cell transplantation order, time interval, and cell number ratio, and the easily resulted low transplantation efficiency. (See paragraph [0054] of present Application).
	
	In reply, Applicant’s arguments regarding the inability to differentiate a single type of stem cell into human hepatocytes and immune cells is not persuasive.  It is noted that the ability of mesenchymal stem cells to differentiate into cells of the hematopoietic and hepatic lineages is known in the art.  See, the journal article provided as evidence (copy provided herewith) entitled “Bone Marrow Derived Mesenchymal Stem Cells for Organ Repair,” Li et al, Stem Cells International Volume 2013 Article ID 132642, 2013) Figure 1. 

Other Matters
	1.	It is noted that the instant application (‘707, filed 3/16/19) is a CIP of PCT/CN2017/081750 filed 4/24/2017.  The document “HBV infection-induced liver 
	A review of the English language machine translation document does not reveal support for the “mesenchymal” stem cells.  Therefore, the benefit of the priority date to the PCT application is denied for subject matter directed to mesenchymal stem cells.  The claims having subject matter directed to human bone mesenchymal stem cells is given the filing date of 3/16/19.  

 	2.	The Yuan L, et al. Gut. 2019;68(11):2044-2056”) journal article has been considered as prior art but is not available under the 35 USC 102(b)(1)(B) exception.  The article is applicants’ own work and published January 30, 2019, after the claimed priority date of 4/24/2017. 

Conclusion
 	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




SUZANNE E. ZISKA
Art Unit 1619




/TAEYOON KIM/Primary Examiner, Art Unit 1632